Citation Nr: 1822286	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder distinct from a personality disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and anxiety disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disability, claimed as a bone chip in the right tibia or the residuals of a right leg fracture.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a vision disability.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a heart murmur.

6.  Entitlement to an evaluation in excess of 20 percent for hearing loss for the period prior to April 20, 2016.

7.  Entitlement to a compensable evaluation for hemorrhoids for the period prior to April 14, 2016, and to an evaluation in excess of 30 percent thereafter.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from March 1970 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction now resides with the RO in Philadelphia, Pennsylvania.  

The Board has bifurcated the claim relating to service connection for a psychiatric disability into two separate issues.  Specifically, the Board has recharacterized the issues as whether new and material evidence has been received to reopen a previously denied claim for service connection for a personality disorder and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder.  The Board finds that bifurcating the claim is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79  2009), aff'd, 631 F.3d 1380  (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 

In this regard, in an unappealed December 2008 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a personality disorder, then claimed as an anxiety reaction and personality disorder.  In July 2010, VA received the Veteran's claim for service connection for passive aggressive personality disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Since the Veteran's claim, he has subsequently clarified that his psychiatric condition should properly be considered PTSD or depression and VA treatment notes include diagnoses of depression and anxiety.

Therefore, the Board has determined that a new and material evidence analysis is proper for the personality disorder claim as it was previously adjudicated by the RO; whereas a de novo service connection analysis is proper for the newly diagnosed claim for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  Here, the Veteran's claim for service connection for depression and anxiety was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim and does not require new and material evidence.

As reflected in an October 2010 VA medical examination report, the Veteran raised a claim for a TDIU due to his service-connected disabilities.  The U.S. Court of Appeals for Veterans Claims (Court) has determined that a request entitlement to a TDIU could be presumed in all claims for an increase in a disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has amended the issues on appeal to include entitlement to a TDIU.

In an April 2016 rating decision, the RO assigned an increased rating of 30 percent for the Veteran's hemorrhoids, effective April 14, 2016.  Because the increased disability rating assigned is not the maximum rating available for this disability, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been received to reopen claims of service connection for a chipped right tibia, a heart murmur, and a vision-related disability, service connection for an acquired psychiatric disorder, increased evaluations for hemorrhoids and hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied service connection for a personality disorder and the Veteran did not appeal that decision or submit new evidence relating to an unestablished fact necessary to substantiate the claim within a year of being notified of this decision.

2.  The evidence received since the December 2008 rating decision does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim for service connection for a personality disorder.

CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying the Veteran's claim for service connection for a personality disorder is final.  38 U.S.C. §§ 7103(a), 7105(b) (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  Evidence received since the December 2008 decision is not new and material, and the previously denied claim for service connection for a personality disorder is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a personality disorder was most recently considered in a December 2008 rating decision.  No pertinent evidence was received with respect to this claim within a year of the Veteran being notified of the denial and he did not appeal the decision.  It is therefore final.

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is set forth in 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220  1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Although there are numerous pieces of evidence (medical evidence and lay statements) that have been submitted since the Veteran's previous denial, the Board does not find that any relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the law considers a personality disorder a "defect" rather than a "disease" or "injury" for VA disability compensation purposes.  As such, a personality disorder itself cannot be service connected.  However, an additional disability resulting from a superimposed injury or disease upon a personality disorder may be eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2017); Monroe v. Brown, 4 Vet. App. 513, 14-15 (1993).  

No evidence submitted since the time of the Veteran's prior denial suggests that there is a superimposed injury or disease upon the Veteran's personality disorder.  As such, the Board does not find that the Veteran has presented new and material evidence relevant to the claim for a personality disorder.  Without new and material evidence, the claim for service connection for a personality cannot be reopened at this time.



ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for a personality disorder is denied.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's appeal must be remanded in order to allow VA to conduct additional evidentiary development.

As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  Likewise, VA is obligated to obtain records from the Social Security Administration (SSA) if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

In an April 2011 statement, the Veteran stated that he was receiving disability benefits administered by Social Security Administration (SSA).  However, the record does not contain any of the underlying medical records that were considered in awarding him those benefits.  As such, VA must make all reasonable attempts to secure and consider any such records in connection with the claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records pertinent to the claims and associate them with the Veteran's claims file.

2.  Thereafter, contact SSA and obtain a copy of any decision regarding the Veteran's claim for SSA benefits, and copies of all medical records underlying any such decision.  Associate any records received from SSA with the claims file.  If no records are available, a negative response should be associated with the Veteran's claims file.

3.  After ensuring compliance with all records development, conduct any other development deemed necessary or which is raised by the record, to include consideration of whether to develop the Veteran's assertions that he was exposed to an herbicide agent, radiation, asbestos, and mustard gas, and to include whether to afford him medical examinations.

4.  Finally, readjudicate the Veteran's claims.  If any claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and allow him an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


